Citation Nr: 1332994	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-04 988	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, as secondary to exposure to herbicides.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to service connection for kidney disease to include as secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right eye vision loss and left vision impairment to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for amputation of the right foot.

7.  Entitlement to service-connection for colon cancer.

8.  Entitlement to service-connection for left knee instability.

9.  Entitlement to service-connection for right knee instability.

10.  Entitlement to service-connection for a heart condition (claimed as the need for implementation of a pacemaker and defibrillator).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In May 2013, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Virtual VA electronic records storage system.


FINDING OF FACT

On September 6, 2013, the Board received notification that the appellant died in August 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


